Title: To Benjamin Franklin from Catharine Greene, [13 November 1775]
From: Greene, Catharine
To: Franklin, Benjamin


My Dear Friend
Westerly monday noon [November 13, 1775]
I have Some days Past Plast [Placed] you at home happy with your Dear Children and Sister. I am not able to find Words to tell you how Pleasd I am to have our Boy with you I wish he may Deserve Such Goodness God Will Reward you. Thank you for your Kind letter from New haven I Shall write you as Soon as I get home am Just going. I write to Ray but the letter is got So soild would write Another if I was not in Such hast you will excus it. The family here all Desire there love and would been Glad it had been Convenient for you to Calld upon them. I am with true affection your Friend
Caty Greene

Did you travill as fast after you got by Springfield? how does it go on?

 
Addressed: To / Doctr. Franklin / Philadelphia